Citation Nr: 9902696	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for back 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for gastrointestinal 
disability, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hepatitis, to 
include as due to exposure to Agent Orange.

6.  Entitlement to service connection for Epstein-Barr virus, 
to include as due to exposure to Agent Orange.

7.  Entitlement to service connection for thyroid disability, 
to include as due to exposure to Agent Orange


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had honorable active duty service from December 
1965 to November 1968.  In an April 1990 administrative 
decision it was determined that his active duty service from 
December 1968 to August 1974 was under dishonorable 
conditions and that he is not eligible for compensation 
benefits based upon this period of service.  This case came 
before the Board of Veterans Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.

The issues of entitlement to service connection for Epstein-
Barr virus and thyroid disability, to include as due to 
exposure to Agent Orange, will be addressed in the remand 
portion of this action.



FINDINGS OF FACT

1.  Service connection was denied for back disability in an 
unappealed rating decision dated in May 1990.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
claim has not been received by VA since the May 1990 
decision.

3.  The veterans claim for service connection for bilateral 
foot disability and his claims for service connection for 
peripheral neuropathy, gastrointestinal disability, and 
hepatitis, including as due to exposure to Agent Orange, are 
not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veterans claim 
for service connection for back disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral foot disability, 
or for peripheral neuropathy, gastrointestinal disability, or 
hepatitis, including as due to exposure to Agent Orange.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening the claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet.App. 273, at 284 (1996).  Lay 
assertions of medical causation cannot serve as a predicate 
to reopen a claim.  Moray v. Brown, 5 Vet.App. 211, at 214 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection was denied for back disability by rating 
decision dated in May 1990.  The veteran was notified of the 
decision in June 1990 and did not file a timely appeal.  
Evidence on file at the time of the May 1990 rating decision 
consisted of the veterans service medical records.  His 
service medical records reveal that he complained in August 
1968 of intermittent aching in the lower back; physical 
examination did not show any abnormality, and the examiners 
impression was back strain.  On his November 1968 medical 
history report at separation, the veteran indicated that he 
did not have recurrent back pain.  It was noted under the 
Physicians Summary section on the back of the form that 
the veteran had gone to the doctor about back ache thinking 
that it was a kidney infection; the final diagnosis was back 
strain.  The veterans spine was normal on physical 
examination in November 1968.

Evidence submitted subsequent to the May 1990 rating decision 
includes VA hospital reports beginning in May 1990, VA 
outpatient records beginning in May 1990, transcripts of RO 
personal hearings in February 1996 and March 1997, private 
medical reports dated in August 1996 and November 1997 from 
Harry R. Davidson, Ph.D., a June 1998 transcript of the 
veterans personal hearing before the undersigned sitting at 
the Board, and statements by and on behalf of the veteran.

There were no complaints or abnormal findings involving the 
veterans back on VA hospitalization in May 1990.  The 
initial post-service notation of back disability was on VA 
hospitalization in January 1995, when it was noted that the 
veteran had developed acute low back pain in July 1994, which 
still bothered him.  He underwent a right L5-S1 diskectomy.  
Subsequent medical records continue to show back disability 
but do not attribute it to service trauma.

The evidence received since May 1990 is new, but it is not 
material.  The evidence shows that the veteran currently has 
back disability, but the evidence includes no medical 
evidence of back disability prior to 1994 and no medical 
evidence suggesting that the veterans current back 
disability is etiologically related to service.  Statements 
and testimony by the veteran that his back disability is due 
to service injury are of no probative value since the 
veteran, as a lay person, is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992); Moray v. Brown, 5 Vet.App. 211, 214 (1993).  
Therefore, the claim for service connection for back 
disability has not been reopened.

Service incurrence of organic disease of the nervous system 
may be presumed if it is manifested to a compensable degree 
within one year of the veterans discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall be 
service-connected, even though there is no evidence of such 
disease during service, if it is manifested to a compensable 
degree within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1998).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran has contended, including at his personal hearings 
at the RO in March 1997 and at the Board in June 1998, that 
he incurred bilateral foot disability, peripheral neuropathy, 
gastrointestinal disability, and hepatitis as a result of 
service, including as due to exposure to Agent Orange.  He 
testified that he has been told by a VA physician that his 
peripheral neuropathy was due to exposure to Agent Orange.

The veterans service medical records reveal that tinea pedis 
of the right foot was noted in March 1967.  His November 1968 
medical history and physical examination reports do not 
contain any complaints or findings of foot disability, 
peripheral neuropathy, gastrointestinal disability, or 
hepatitis.  

On VA hospitalization in May 1990 for alcohol and psychiatric 
problems, the veteran reported a vague burning pain in the 
epigastrium and a weight loss of 26 pounds.  He said that his 
medical history included hepatitis from drinking water in 
Vietnam.  Physical examination was essentially within normal 
limits.  Peptic ulcer disease was diagnosed on VA 
hospitalization in July 1994.  It was noted during VA 
hospitalization from October to November 1995 that liver 
function tests were within normal limits.  According to 
August 1996 and November 1997 statements from Dr. Davidson, 
the veteran suffers from a disease associated with his 
exposure to Agent Orange.  Dr. Davidsons diagnoses included 
history of medical complications associated with Agent Orange 
exposure and injuries while serving in Vietnam.  It was noted 
in October 1997 that an electromyogram done in June 1997 
indicated the absence of a reflex response, bilaterally, in 
the legs, possibly due to peripheral neuropathy.  

The only pertinent disability shown in service was tinea 
pedis of the right foot, and no disability, including tinea 
pedis, was found on service discharge examination in November 
1968.  Thereafter, there is no medical evidence of either 
foot disability, peripheral neuropathy, gastrointestinal 
disability, or hepatitis until peptic ulcer disease was 
diagnosed in July 1994, many years after service discharge.  
The Board also notes that the record does not contain any 
medical evidence suggesting that any pertinent disability is 
etiologically related to service.  Although Dr. Davidson 
indicated that the veteran had a disease associated with his 
exposure to Agent Orange, Dr. Davidson did not specify what 
disability is due to exposure to Agent Orange.  Moreover, Dr. 
Davidson is a psychologist, who is not competent to render 
medical opinions concerning the etiology of the veterans 
physical disorders.  

Although the veteran has testified that he was told by a VA 
physician that he had peripheral neuropathy due to exposure 
to Agent Orange, there is no statement to this effect on 
file.  The United States Court of Veterans Appeals has held 
that a "layman's account of what (a physician) purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence."  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995).  Hence, this statement does not provide a factual 
predicate upon which to establish that this claim is well 
grounded.  The Board further notes that the record reflects 
that the veteran is aware of the need to submit medical 
evidence supportive of his claims.  In fact, he was afforded 
additional time after the June 1998 Board hearing to enable 
him to submit medical evidence supportive of his claims, but 
he failed to do so.

Again, the only evidence linking the claimed disabilities to 
service is the theory advanced by the veteran himself.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the veterans claims for service connection for 
bilateral foot disability and for peripheral neuropathy, 
gastrointestinal disability, and hepatitis, to include as due 
to exposure to Agent Orange, are not well grounded. 

Although the Board considered and denied the issues of 
entitlement to service connection for peripheral neuropathy, 
gastrointestinal disability, and hepatitis, to include as due 
to exposure to Agent Orange, on a ground different from that 
of the RO, the appellant has not been prejudiced by the 
Boards decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the claimant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him. 
VAOPGCPREC 16-92 (O.P.C. Prec. 16- 92); 57 Fed.Reg. 49,747 
(1992).



ORDER

The veterans application to reopen his claim for service 
connection for back disability is denied.

Service connection for bilateral foot disability is denied.  
Service connection for peripheral neuropathy, 
gastrointestinal disability, and hepatitis, to include as due 
to exposure to Agent Orange, is denied.


REMAND

With respect to the issues of entitlement to service 
connection for Epstein-Barr virus and a thyroid disability, 
to include as due to exposure to Agent Orange, a November 
1996 VA outpatient record indicates that a yearly laboratory 
report showed Epstein-Barr virus in the past, most probably 
during military service, and that the veteran had low thyroid 
function studies, probably autoimmune, and probably 
developing during military service.  However, it is unclear 
whether this assessment was based on a review of the 
veterans file.  The Board also notes that the issue of 
entitlement to service connection for irritable bowel 
syndrome as due to service-connected post-traumatic stress 
disorder (PTSD) was raised by the veteran at his June 1998 
Board hearing; this issue has not been adjudicated by the RO.  
Consequently, additional action is required on these issues.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Then, the veteran should be given an 
examination by a physician with 
appropriate expertise to determine the 
nature, extent, and etiology of any 
currently present Epstein-Barr virus and 
thyroid disability.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  Additionally, the physician 
should review the claims folder, to 
include the November 1996 outpatient 
record noted above, and offer an opinion 
as to the etiology of any Epstein-Barr 
virus and thyroid disability found, to 
include whether it is at least as likely 
as not that such disability(ies) is (are) 
etiologically related to service.  The 
rationale for all opinions expressed 
should be explained.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should then readjudicate the issues 
remaining on appeal.  The RO should also 
adjudicate the raised issue of 
entitlement to service connection for 
irritable bowel syndrome as secondary to 
the veterans service-connected PTSD.

4.  If the benefits sought on appeal are 
not granted to the veterans 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should 
then be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
